                           UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF NORTH CAROLINA
                                 WESTERN DIVISION

UNITED STATES OF AMERICA,      )
                Plaintiff,     )
                               )
v.                             )                      JUDGMENT
                               )                      No. 5:17-CV-454-FL
MELANIE BOYD LEAK, MIA DANIELLE)
LEAK, and CEDAR HILL HOMEOWNERS)
ASSOCIATION, INC.              )
                 Defendants.   )

Decision by Court.

This action came before the Honorable Louise W. Flanagan, United States District Judge, for
consideration of the plaintiff’s motion for summary judgment.

IT IS ORDERED, ADJUDGED AND DECREED in accordance with the court’s order entered
February 17, 2021, and for the reasons set forth more specifically therein, that defendant’s motion
for summary judgment is granted. The United States has valid federal tax liens against the real
property known as 541 Pine Ridge Place, Raleigh, North Carolina 27609. The federal tax liens are
foreclosed. The property shall be sold with the proceeds to be distributed to the United States to be
applied against the amounts owed for the tax years at issue, all in accordance with the terms of this
order.

This Judgment Filed and Entered on February 17, 2021, and Copies To:
Ryan O. McMonagle (via CM/ECF Notice of Electronic Filing)
Mia Danielle Leak (via US mail) at 541 Pine Ridge Place, Raleigh, NC 27609

February 21, 2020                     PETER A. MOORE, JR., CLERK

                                        /s/ Sandra K. Collins
                                      (By) Sandra K. Collins, Deputy Clerk




           Case 5:17-cv-00454-FL Document 57 Filed 02/17/21 Page 1 of 1
